Citation Nr: 0937547	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-22 979	)	DATE
	)
	)

On appeal from the
Department of s Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's claim that the character of his 
discharge should not be a bar to basic eligibility for VA 
benefits (exclusive of health care under 38 U.S.C. Chapter 
17) should be reopened, and if so whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion

   
ATTORNEY FOR THE BOARD

A. Michel, Law Clerk


INTRODUCTION

The appellant had active military service from May 1969 to 
December 1971.  His discharge was characterized as under 
other than honorable (OTH) conditions, which was upgraded to 
"under honorable" conditions in January 1978 under the 
Department of Defense (DOD) Special Discharge Review Program 
but was not affirmed upon second review and thus remains at 
OTH.

This case comes before the Board of s' Appeals (Board) on 
appeal from a February 2004 administrative decision by the 
Department of s Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the appellant's petition to 
reopen a previously-denied claim.  Although during the course 
of the appeal the RO reopened the claim and denied the claim 
on its merits, the Board must determine on its own whether 
new and material evidence has been submitted to reopen this 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant was scheduled to testify at a hearing before a 
Decision Review Officer (DRO) in January 2006 at the RO but 
he elected to proceed via informal hearing.  The Informal 
Hearing Conference Report is associated with the claims file.  

The Board notes that in compliance with the appellant's 
request, he was scheduled for a hearing before a s Law Judge 
at the RO in March 2007.  Prior to the date of the hearing, 
the appellant informed the RO that he wanted to cancel the 
hearing.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a hearing before 
the Board is considered withdrawn.


FINDINGS OF FACT

1.  An administrative decision in January 1979 held that the 
character of the appellant's discharge is a bar to basic 
eligibility for VA benefits (exclusive of health care under 
38 U.S.C. Chapter 17); the appellant did not appeal.

2.  Evidence received since the January 1979 administrative 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim that the character of his discharge should not be a bar 
to basic eligibility for VA benefits (exclusive of health 
care under 38 U.S.C. Chapter 17).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis 

An RO administrative decision in January 1979 held the 
character of the appellant's discharge from service in 
December 1971 was under dishonorable conditions and was a bar 
to benefits other than health care under Chapter 17, Title 38 
of the United States Code.  The appellant was notified of the 
decision by letter in January 1979 but he did not appeal.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant submitted the instant request to reopen the 
claim in October 2003.

The evidence associated with the claims files since the 
January 1979 administrative decision includes the appellant's 
assertions he went absent without leave (AWOL) during service 
because he was dealing with family hardships at home, which 
addresses the question of whether his conduct during service 
constituted "willful and persistent misconduct" under the 
terms of 38 C.F.R. § 3.12.   

The Board finds that that the appellant's statement is not 
cumulative or redundant of the evidence previously of record.  
Further, the foregoing evidence is "material" in that it 
relates to unestablished facts necessary to support the claim 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.  

Accordingly, reopening of the claim is in order.  See 
38 C.F.R. § 3.156 (c).


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the appellant's claim that 
the character of his discharge is not a bar to basic 
eligibility for VA benefits (exclusive of health care under 
38 U.S.C. Chapter 17) is granted.  



REMAND

The RO's supplemental statement of the case (SSOC) in October 
2006 reopened the claim but denied the claim on the merits, 
based on a finding the appellant's periods of AWOL that 
resulted in his OTH discharge constituted "willful and 
persistent misconduct" and thus barred entitlement to the 
benefits sought.

The appellant in this case contends he requested a hardship 
transfer in order to be closer to his ailing grandmother and 
care for her.  The appellant's service personnel records are 
not associated with the file, and the Board is accordingly 
unable to determine whether in fact episodes of AWOL were due 
to ongoing family hardship and were arguably not willful and 
persistent misconduct.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate action to obtain the 's 
service personnel records.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the appellant's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans' Law Judge, Board of Veterans' Appeals








 Department of s Affairs


